Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1974, which adopted and affirmed a referee’s decision sustaining the respondent’s initial determination that the claimant was disqualified from benefits upon the ground that he provoked his discharge. The employer’s representative at the hearing did not have personal knowledge of the facts related to the claimant’s discharge. However, he testified that the employer had a rule requiring all employees to call in when absent. The claimant admitted he had been previously warned about being absent in a summary of interview dated February 28, 1974. The claimant was absent on January 28, 1974, however, he called in. He was again absent on January 29 and admittedly did not call in. The foregoing facts constitute substantial evidence to sustain the finding of the board and are the equivalent of misconduct which disqualifies the claimant from benefits (see Matter of James [Levine], 34 NY2d 491). The record does not disclose any denial of the claimant’s right to confront witnesses or of an adequate notice of the charges against him. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.